CASTILLE, Justice, dissenting.
dissenting.
Article 5, Section 1 of the Pennsylvania Constitution provides that:
[T]he judicial power o*708f the Commonwealth
In County of Allegheny v. Commonwealth of Pennsylvania, 517 Pa. 65, 534 A.2d 760 (1987) (Allegheny County II), a majority of this Court held that although the language of Article 5, Section 1 does not specify the manner in which the courts are to be funded, the constitution’s requirement that the judicial system be unified nevertheless inherently requires that the Commonwealth assume all responsibility for funding of the unified judicial system. Accordingly, that Court held that the then existing statutes delegating certain funding responsibilities to the counties for maintenance of their respective courts of common pleas was unconstitutional, and instead imposed upon the General Assembly the responsibility to enact a funding scheme to fund all courts, including the county courts for which county funding schemes were already in place.1
In his dissent in Allegheny County II, Mr. Chief Justice Nix noted that Article 5, Section 1 is utterly devoid of any language that requires the state to directly fund the entire unified judicial system. He further noted
I agree with Mr. Chief Justice Nix’s dissent in Allegheny County II. The constitutional obligation that Pennsylvania must have a unified judicial system in no manner implicates the Commonwealth’s inherent ability to determine how funds to support such a system can be raised and allocated for support of the court system. I believe that the constitutional mandate for a unified judicial court system is satisfied when the lines of authority flow from the Supreme Court to the local courts and where the high court thereby possesses administrative responsibility over those lower courts in the Pennsylvania court system.2 Such an arrangement presently exists and satisfies the mandates of Article 5.
As Justice Antonin Scalia of the United States Supreme Court recently noted in Plaut v. Spendthrift Farm, Inc., — U.S. -, 115 S.Ct. 1447, 131 L.Ed.2d 328 (1995), our tri-partite form government recognizes:
“[t]he necessity of distinct and separate existence of the three great departments of government ... [that] had been pro*709claimed and enforced by ... Blackstone, Jefferson and Madison and had been sanctioned by the people of the United States, by being adopted in terms more or less explicit, into all written constitutions.”
— U.S. at -, 115 S.Ct. at 1455, quoting Bates v. Kimball, 2 Chipman 77, 84 (Vt.1824). In our Commonwealth, it has always been the province of the legislative branch to enact legislation to raise revenue to support the sister branches.3 Inherent in this duty is a corresponding responsibility to assure the proper and efficient expenditure of the revenue raised. The result reached by the majority opinion would eliminate the legislative branch’s responsibility for enacting legislation that properly raises and efficiently expends revenue and would transfer this expenditure responsibility totally to the judicial branch, thus eliminating a vital check and balance between these two co-equal branches of the government. Such usurpation of authority provides the judicial branch with unfettered power to spend revenue as it sees fit in the name of a unified judicial system without being directly answerable to the source of the revenue, the citizens, if such revenue is not spent wisely or efficiently. Such an egregious action drastically upsets the checks and balances of our scheme of government. As James Madison stated in the Federalist Papers when commenting on the need for the separation of powers: “[T]he accumulation of all powers, legislative, executive and judiciary, in the same hands, whether of one, a few, or many, and whether hereditary, self-appointed, or elective, may justly be pronounced the very definition of tyranny.” The Federalist No. 47; at 301 (J.Madison) (C. Rossiter ed.1961). The fact that there may be, as the majority noted in Allegheny County II, “continual friction and dissention” between the taxing authority and the various courts of the counties in this Commonwealth is merely a recognition of the delicate balancing of power within our system of government with its concomitant checks on the power of sister branches by each branch. However, this inherent tension hardly warrants this Court’s wholesale elimination of the statutorily-enacted funding scheme whereby individual counties are responsible for the funding of their respective county court systems. Neither does it warrant this Court assuming the power unto itself to determine the funding level of the unified judicial system and then unilaterally imposing that determination on the legislative branch, thereby eliminating an important check on the judicial branch by the legislative branch. This is the very definition of judicial tyranny.
The concurring opinion illustrates eloquently the few instances of “continual friction and dissention” between the judicial branch and the funding source. Certainly, these few instances do not give support to the majority’s conclusion of continued friction and dissent. But, even though the author of the concurring opinion expresses misgivings over the propriety of the majority’s decision, the author invokes the doctrine of stare deci-sis as a basis for the concurrence in the majority’s decision. I recognize that the doctrine of stare decisis mandates that great consideration be accorded to established precedent. The doctrine of stare decisis, however, “is not a vehicle for perpetuating error, but rather a legal concept which responds to the demands of justice.” Mayle v. Pennsylvania Department of Highways, 479 Pa. 384, 406, 388 A.2d 709, 720 (1978). As this Court has stated,
While it is true that great consideration should be accorded precedent, especially one of long standing and general acceptance, it doesn’t necessarily follow that a rule merely established by precedent is infallible. Moreover, the courts should not perpetrate error solely for the reason that a previous decision although erroneous, has been rendered on a given question. This is particularly true where no fixed *710rights of property are involved or where great injustice or injury will result by following the previous erroneous decision. If it is wrong it should not be continued. Judicial honesty dictates corrective action. As stated by this court in Commonwealth ex rel. Margiotti v. Lawrence, 326 Pa. 526 at 530 and 531, 193 A. 46 at 48 (1937), quoting, Cooley, Constitutional Limitations, (8th Ed.1927), Vol. 1, Page 120, ‘ * * * when a question involving important public or private rights, extending through all coming time, has been passed upon on a single occasion, and which decision can in no just sense be said to have been acquiesced in, it is not only the right, but the duty, of the court, when properly called upon, to reexamine the questions involved, and again subject them to judicial scrutiny. We are by no means unmindful of the salutary tendency of the rule stare decisis, but at the same time we cannot be unmindful of the lessons furnished by our own consciousness, as well as by judicial history, of the liability to error and the advantage of review.’
Olin Mathieson Chemical Corp. v. White Cross Stores, Inc., No. 6, 414 Pa. 95, 100-01, 199 A.2d 266, 268-69 (1964). As previously discussed, a careful review of the Allegheny County II decision leads me to the conviction that it was erroneously decided and will serve a great injustice and that the rule of stare decisis should, in this instance, be abandoned.
Therefore, because I believe that the rea- ■ soning and result reached by the majority in Allegheny County II was in error, in that I agree with the dissent that there is no absolute obligation for the Commonwealth to directly fund the unified judicial system, I must dissent here from the majority opinion’s order that a writ of mandamus be issued. Mandamus “is only appropriate to compel performance of a ministerial act or mandatory duty where there is a clear right in the petitioner to have the act performed ... and a lack of any other appropriate and adequate remedy.” Travis v. Teter, 370 Pa. 326, 87 A.2d 177, 179 (1952). Even this Court is less than unanimous in the proposition that the Pennsylvania Constitution requires a funding scheme whereby the state must directly fund the courts of common pleas. Accordingly, a writ of mandamus is inappropriate. I, therefore, must respectfully dissent.
NIX, C.J., joins in this dissenting opinion.

. Prior to Allegheny County II, the counties were provided with certain taxing authority to raise revenue based upon its needs and operations. The specific statutes authorizing the counties to do so included: 42 Pa.C.S. §§ 2302, 3544, 3722 and 16 P.S. §§ 1623 and 4823. The Court, however, found these statutes unconstitutional, reasoning that they could cause "continual friction and dissention," which, it found, defeated the purpose of a unified judicial system.


. I believe that the history of the Constitutional Convention supports this position. Act No. 2 of 1967 authorized the Constitutional Convention that produced the present Article 5 of the Pennsylvania Constitution. Section 5 of Act No. 2 authorized the establishment of the Preparatory Committee for the Constitutional Convention. As part of its duties, the Preparatory Committee produced nine (9) reference manuals to give delegates general information on the Convention, to present a brief history of the several Pennsylvania Constitutions and to provide pertinent information concerning the subject matter and file delegates were authorized to consider. As part of the reference manual on the judiciary, the Preparatory Committee, when discussing the administration and costs of the judiciary, noted the existence of the present county funding scheme and the fact that some proponents of a unified judiciary are convinced that such a scheme would only work if all costs are borne by the state. Pennsylvania Constitutional Convention 1967-68, Ref. Manual No. 5, The Judiciary, Part VII, § 8 at 230. Despite being informed of the problems in funding, the delegates at the Constitutional Convention chose not to speak to this issue either in the Constitutional provision or in the debates concerning the unified judiciary. Because it appears that the delegates intentionally omitted the funding of the unified judiciary, I believe it was improper for the majority in Allegheny County II to supply such an omission. See Altieri v. Allentown Officers' & Employees’ Retirement Board, 368 Pa. 176, 180-81, 81 A.2d 884, 886 (1951) (it is not for the courts to legislate or by interpretation to add to legislation matters which the legislature saw fit not to include).


. Throughout history, the dividing lines between the boundaries of power and our three separate co-equal branches of government have often been incapable of exact definition. Generally, the executive branch has the power to recommend legislation and the power and duty to see that the laws are faithfully administered and carried out. The legislative branch has the power and duty to pass legislation, and the judicial branch has the power, duty and responsibility of interpreting the legislation in order to determine if it violates the constitution. Stander v. Kelley, 433 Pa. 406, 250 A.2d 474 (1969).